UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-7366


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

AMRIK SING MELHI,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cr-00637-PJM-2; 8:12-cv-03158-PJM)


Submitted:   January 16, 2014              Decided:   February 12, 2014


Before SHEDD, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Amrik Sing Melhi,    Appellant Pro Se.  Albert David Copperthite,
Assistant United     States Attorney, Baltimore, Maryland; James
Andrew Crowell,      IV, Sujit Raman, Christen Anne Sproule,
Assistant United     States Attorneys, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Amrik Sing Melhi seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.    § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies     this   standard      by

demonstrating         that     reasonable         jurists     would     find     that     the

district       court’s      assessment    of       the    constitutional         claims    is

debatable      or     wrong.      Slack   v.       McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Melhi has not made the requisite showing. ∗                        Accordingly, we


      ∗
       Although we conclude that the district court erred in
treating Melhi’s motion to amend as an unauthorized, successive
§ 2255 motion, Melhi has failed to make a substantial showing of
the denial of a constitutional right on the grounds raised
therein.


                                              2
deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3